518/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “controller is configured to” in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cammarota et al. (US 20180048632), hereinafter Cammarota in view of Minakawa (US 20200154276), hereinafter Minakawa.
	Regarding Claim 1, Cammarota teaches
	A non-transitory computer-readable recording medium storing computer-readable instructions for a terminal device, wherein the terminal device comprises: a wireless interface configured to execute wireless communication, and a computer, wherein the computer-readable instructions, when executed by the computer, cause the terminal device to(Para [0008] “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer readable medium for wireless communication. The non-transitory computer-readable medium may include instructions operable to cause a processor to receive, from a key management device, an identity key of a client device, receive, from the client device, …”. Para [0028] FIG. 1 illustrates a wireless local area network (WLAN) 100 (also known as a Wi-Fi network) configured in accordance with various aspects of the present disclosure. The WLAN 100 may include an AP 105 and multiple associated STAs 115, which may represent devices such as mobile stations, smartphones, personal digital assistant (PDAs), other handheld devices, netbooks, notebook computers, tablet computers, laptops, display devices (e.g., TVs, computer monitors, etc.), DPP devices, network-enabled light bulbs, printers, etc. The AP 105 and the associated stations 115 may represent a basic service set (BSS) or an extended service set (ESS).):
	send to a first server a sending request for requesting sending of related information which is related to a public key of a communication device (Para [0024] Easy to use and secure mechanisms are disclosed for providing client stations (STAs) with network access. Rather than requiring manual user configuration of a client STA, an identity key is used to automatically configure the client STA for accessing a network. A key management device stores identity keys for client STAs and passes an identity key corresponding to a particular client STA to a configurator STA. One example of a key management device is a key management server. Para [0035] “To retrieve the identity key, the online sales platform 240 receives and processes the purchase request message 255 and identifies a device serial number of the client STA 215-b being bought. The online sales platform 240 generates and forwards an identity key request that includes the device serial number to a key management server 245”);
	receive from the first server first related information which is related to a first public key of a first communication device in response to the sending request being sent to the first server (Para [0038] The key management server 245 receives the chip serial number response 270 and extracts the chip serial number, and queries its database to retrieve the identity key corresponding to the received chip serial number. The key management server 245 returns the identity key to the online sales platform 240. For example, the identity key may be a public key of a public/private key pair and the key management server 245 may send the public key, but not the private key, to the online sales platform 240);
	Cammarota does not explicitly teach in a case where the first related information is received from the first server, send to the first communication device a first authentication request in which the first public key related to the first related information is used via the wireless interface; and in a case where a first authentication response is received from the first communication device via the wireless interface in response to the first authentication request being sent to the first communication device, send first connection information to the first communication device, the first connection information being for establishing a first wireless connection between the first communication device and an external device.
	In the same field of endeavor, Minakawa teaches
	in a case where the first related information is received from the first server, send to the first communication device a first authentication request in which the first public key related to the first related information is used via the wireless interface (Para [0045] “Next, the control unit 205 transmits an authentication request to the access point 103, using the transceiver unit 202 and the wireless communication control unit 201 (S304). This authentication request is a DPP Authentication Request frame defined in the DPP standards, for example. This authentication request includes authentication information that is used for authentication, identification information of the portable device 101, role information, a random number, and a public key for shared key generation”); and
	in a case where a first authentication response is received from the first communication device via the wireless interface in response to the first authentication request being sent to the first communication device, send first connection information to the first communication device, the first connection information being for establishing a first wireless connection between the first communication device and an external device (Para [0083] Upon receiving the configurator-specific private-public key pair of the portable device 101 used to set the access point 103, the portable device 102 can provide communication parameters, as a configurator, to the printer 106, which serves as an enrollee. The printer 106 [ i.e. communication device] performs the processing shown in the sequence diagram in FIG. 5, using the communication parameters acquired from the portable device 102, and thus the printer 106 can connect to the wireless network 104 formed by the access point 103 [i.e. external device]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by Cammarota to incorporate the teachings of Minakawa such that the medium of Cammarota includes in a case where the first related information is received from the first server, send to the first communication device a first authentication request in which the first public key related to the first related information is used via the wireless interface; and in a case where a first authentication response is received from the first communication device via the wireless interface in response to the first authentication request being sent to the first communication device, send first connection information to the first communication device, the first connection information being for establishing a first wireless connection between the first communication device and an external device. One would have been motivated to make such combination so that in a case where the communication device detects a request to share unique information that is used to provide a communication parameter during the authentication processing, the communication device shares the unique information with the external device after authentication has been successfully completed (Minakawa, Para [Abstract]).
	Regarding Claim 2, the combination of Cammarota and Minakawa teaches all the limitations of claim 1 above,
	wherein the first related information is the first public key (Cammarota, Para [0010] In some implementations of the method, apparatuses, and non-transitory computer-readable medium described above, the identity key can be a public key that corresponds to a private key of the client device).
	Regarding Claim 3, the combination of Cammarota and Minakawa teaches all the limitations of claim 1 and claim 2 above,
	wherein the sending request includes identification information for identifying the first communication device (Cammarota, Para [0036] The key management server 245 retrieves the identity key of client STA 215-b using the device serial number and the chip serial number. In an example, the key management server 245 stores a database that contains database records uniquely linking a device serial number to a chip serial number and an identity key. The key management server 245 looks up the identity key corresponding to the received device serial number), and
 	the first related information is the first public key obtained by using the identification information included in the sending request (Cammarota, Para [0035] “For example, a client STA 215-b stores its identity key in a wireless chip and the key management server 245 stores a copy of the identity key. In a more detailed example, the identity key may be a public key of a public/private key pair. The wireless chip may have a chip serial number that is unique to a particular wireless chip installed in the client STA 215”.  Para [0036] “The key management server 245 looks up the identity key corresponding to the received device serial number”).
	Regarding Claim 4, the combination of Cammarota and Minakawa teaches all the limitations of claim 1, claim 2, and claim 3 above,
	wherein the first public key is generated by the first server from the identification information (Cammarota, Para [0038] The key management server 245 receives the chip serial number response 270 and extracts the chip serial number, and queries its database to retrieve the identity key corresponding to the received chip serial number. The key management server 245 returns the identity key to the online sales platform 240. For example, the identity key may be a public key of a public/private key pair and the key management server 245 may send the public key, but not the private key, to the online sales platform 240).
	Regarding Claim 6, the combination of Cammarota and Minakawa teaches all the limitations of claim 1 above,
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: send a first registration request to the first communication device via the wireless interface after the first connection information has been sent to the first communication device, the first registration request being a signal for requesting the first communication device to execute a first registration process, and the first registration process being a process in which the first communicant device sends to a second server first device information related to the first communication device via the external device by using the first wireless connection so as to register the first device information in the second server (Minakawa, Para [0037] “For example, the key management server 245 generates and transmits a chip serial number request 265 to a manufacturer registry server 250 that includes the device serial number of client STA 215-b. The manufacturer registry server 250 [i.e. second server] maintains a database including database records indicating which device serial number corresponds to which chip serial number. The manufacturer registry server 250 receives the chip serial number request 265, retrieves the device serial number, and identifies the chip serial number that uniquely corresponds to the device serial number. The manufacturer registry server 250 generates and transmits, to the key management server 245, a chip serial number response 270 that includes the chip serial number corresponding to the device serial number of client STA 215-b”).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 9, the combination of Cammarota and Minakawa teaches all the limitations of claim 1 above,
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: send to the external device a specific authentication request in which a specific public key of the external device is used via the wireless interface, the external device being an access point (Minakawa, Para [0014] FIG. 4 is a sequence diagram showing communication parameter providing processing that is performed between the portable device and an access point.  Para [0058] Upon receiving, from the user, an instruction to receive parameters (S401), the access point 103 displays a QR code [i.e. specific information] on the display (S402), and waits for an authentication request. Note that the access point 103 may stop waiting for an authentication request if the access point 103 cannot receive an authentication request within a predetermined period. In addition, if the access point 103 is not provided with a display or the like for displaying a QR code, and a QR code is printed on a label or the like attached to the housing or an accessory of an electronic device, S402 is to be skipped. That is to say, upon receiving an instruction to receive parameters (S401), the access point 103 waits for an authentication request without performing the processing in S402.  Para [0059] On the other hand, the portable device 101, upon receiving an instruction to provide parameters (S403), activates the image capturing unit 207 in order to capture an image of the QR code displayed by the access point 103 (S404). Thereafter, the image capturing unit 207 of the portable device 101 captures an image of the QR code displayed by the access point 103, to acquire information that is indicated by the QR code (S405).);
	in the case where a specific authentication response is received from the external device via the wireless interface in response to the specific authentication request being sent to the external device, send specific connection information to the external device via the wireless interface, the specific connection information being for establishing a specific wireless connection between the terminal device and the external device (Minakawa,  Para [0060] Upon acquiring information that is indicated by the QR code, the portable device 101 generates and transmits an authentication request, and the access point 103 receives this authentication request (S406). The access point 103 verifies the content of the received authentication request. Upon determining that the portable device 101 that has transmitted the authentication request is the device that has captured the image of the QR code, the access point 103 verifies role information (S407). Upon determining that the role of the device that has transmitted the authentication request is indicated as being a configurator as a result of verifying the role information, the access point 103 generates and transmits an authentication response (S408). Upon transmitting the authentication response to the portable device 101, the access point 103 waits for an authentication confirmation from the portable device 101.); and
	establish the specific wireless connection between the terminal device and the external device via the wireless interface by using the specific connection information after the specific connection information has been sent to the external device, wherein in the case where the specific wireless connection is established and the first related information is received from the first server, the first authentication request is sent to the first communication device (Minakawa, Para [0061] Upon receiving the authentication response, the portable device 101 verifies the content of the authentication response (S409). Upon succeeding in authenticating the authentication response and determining that the role information included in the authentication response indicates an enrollee, the portable device 101 transmits an authentication confirmation to the access point 103 (S410). Para [0062] “Upon receiving the authentication confirmation from the portable device 101 (S410), the access point 103 verifies the content of the authentication confirmation. The access point 103 determines that authentication is successful if the tag information can be properly decrypted using the shared key generated by the access point 103 itself. Upon determining that authentication is successful, the access point 103 performs communication parameter configuration processing together with the portable device 101 (S411)”).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 20, Cammarota teaches
	A non-transitory computer-readable recording medium storing computer-readable instructions for a server, wherein the computer-readable instructions, when executed by a computer of the server, cause the server to (Para [0008] “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer readable medium for wireless communication. The non-transitory computer-readable medium may include instructions operable to cause a processor to receive, from a key management device, an identity key of a client device, receive, from the client device, …”. Para [0028] FIG. 1 illustrates a wireless local area network (WLAN) 100 (also known as a Wi-Fi network) configured in accordance with various aspects of the present disclosure. The WLAN 100 may include an AP 105 and multiple associated STAs 115, which may represent devices such as mobile stations, smartphones, personal digital assistant (PDAs), other handheld devices, netbooks, notebook computers, tablet computers, laptops, display devices (e.g., TVs, computer monitors, etc.), DPP devices, network-enabled light bulbs, printers, etc. The AP 105 and the associated stations 115 may represent a basic service set (BSS) or an extended service set (ESS).):
	receive a sending request for requesting sending of related information which is related to a public key of a communication device from a terminal device (Para [0024] Easy to use and secure mechanisms are disclosed for providing client stations (STAs) with network access. Rather than requiring manual user configuration of a client STA, an identity key is used to automatically configure the client STA for accessing a network. A key management device stores identity keys for client STAs and passes an identity key corresponding to a particular client STA to a configurator STA. One example of a key management device is a key management server. Para [0035] “To retrieve the identity key, the online sales platform 240 receives and processes the purchase request message 255 and identifies a device serial number of the client STA 215-b being bought. The online sales platform 240 generates and forwards an identity key request that includes the device serial number to a key management server 245”);
	send to the terminal device first related information which is related to a first public key of a first communication device in response to the sending request being received from the terminal device (Para [0038] The key management server 245 receives the chip serial number response 270 and extracts the chip serial number, and queries its database to retrieve the identity key corresponding to the received chip serial number. The key management server 245 returns the identity key to the online sales platform 240. For example, the identity key may be a public key of a public/private key pair and the key management server 245 may send the public key, but not the private key, to the online sales platform 240);
	Cammarota does not explicitly teach the first related information being used by the terminal device to send to the first communication device a first authentication request in which the first public key related to the first related information is used.
	In the same field of endeavor, Minakawa teaches
	the first related information being used by the terminal device to send to the first communication device a first authentication request in which the first public key related to the first related information is used (Para [0045] “Next, the control unit 205 transmits an authentication request to the access point 103, using the transceiver unit 202 and the wireless communication control unit 201 (S304). This authentication request is a DPP Authentication Request frame defined in the DPP standards, for example. This authentication request includes authentication information that is used for authentication, identification information of the portable device 101, role information, a random number, and a public key for shared key generation”); and
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by Cammarota to incorporate the teachings of Minakawa such that the medium of Cammarota includes the first related information being used by the terminal device to send to the first communication device a first authentication request in which the first public key related to the first related information is used. One would have been motivated to make such combination so that in a case where the communication device detects a request to share unique information that is used to provide a communication parameter during the authentication processing, the communication device shares the unique information with the external device after authentication has been successfully completed (Minakawa, Para [Abstract]).
 Claims 5, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cammarota et al. (US 20180048632), hereinafter Cammarota in view of Minakawa (US 20200154276), hereinafter Minakawa in view of ATSUSHI (JP 2017112430, IDS dated 05/18/2021), hereinafter ATSUSHI.
	Regarding Claim 5, the combination of Cammarota and Minakawa teaches all the limitations of claims 1-4 above,
	The combination of Cammarota and Minakawa does not explicitly teach wherein the identification information is stored in the first server in association with a MAC address of the first communication device before the sending request is sent to the first server from the terminal device, and in response to the sending request being sent to the first server from the terminal device, the first public key is generated by the first server from the MAC address associated with the identification information included in the sending request.
	In the same field of endeavor, ATSUSHI teaches 
	wherein the identification information is stored in the first server in association with a MAC address of the first communication device before the sending request is sent to the first server from the terminal device, and in response to the sending request being sent to the first server from the terminal device, the first public key is generated by the first server from the MAC address associated with the identification information included in the sending request (Para [0038] Here, information necessary for setting the communication parameter is, for example, encryption information used for encryption when communication parameters are communicated and identification information of the device. The encrypted information used for encryption in communicating communication parameters may be a public key or a certificate. Note that, for example, a method of encrypting a communication parameter using a public key aft the time of sharing of communication parameters may be performed using a method described in Japanese Patent Laid-Open No. 2013 17237. The identification information of the device may be a MAC address or a UUID that uniquely identifies the device. Further, information necessary for setting communication parameters may be an identifier Indicating sharing processing of communication parameters. In addition, identification information such as a one time password method using a QR code ray be included).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota and Minakawa to incorporate the teachings of ATSUSHI such that the medium of the combination of Cammarota and Minakawa includes wherein the identification information is stored in the first server in association with a MAC address of the first communication device before the sending request is sent to the first server from the terminal device, and in response to the sending request being sent to the first server from the terminal device, the first public key is generated by the first server from the MAC address associated with the identification information included in the sending request. One would have been motivated to make such combination so that information used for encryption in communicating communication parameters may be a public key, and the identification information of the device may be a MAC address or a UUID that uniquely identifies the device (ATSUSHI, Para [0038]).
	Regarding Claim 10, the combination of Cammarota and Minakawa teaches all the limitations of claim 1 above,
	in a case where the plurality of pieces of related information is received from the first server, the first authentication request in which the first public key related to the first related information among the plurality of pieces of related information is used is sent to the first communication device (Minakawa, Para [0045] “Next, the control unit 205 transmits an authentication request to the access point 103, using the transceiver unit 202 and the wireless communication control unit 201 (S304). This authentication request is a DPP Authentication Request frame defined in the DPP standards, for example. This authentication request includes authentication information that is used for authentication, identification information of the portable device 101, role information, a random number, and a public key for shared key generation”),
	in a case where a second authentication response is received from the second communication device via the wireless interface in response to the second authentication request being sent to the second communication device, send second connection information to the second communication device via the wireless interface, the second connection information being information for establishing a second wireless connection between the second communication device and the external device (Minakawa, Para [0068] Upon receiving the search response, the printer 105 decrypts the communication parameters included in the search response, using the configurator-specific public key acquired from the portable device 101 (S506). Note that the printer 105 discards the search response if the printer 105 cannot decrypt the communication parameters. Upon decrypting the communication parameters, the printer 105 generates a master key that is to be shared with the access point 103 (S507). The master key is generated using both the public key for shared key generation of the access point 103, included in the communication parameters, and the private key for shared key generation of the printer 105. Upon sharing the master key, the printer 105 and the access point 103 perform connection processing, using the master key (S508). Thus, the printer 105 can connect to the wireless network 104 formed by the access point 103).
	The combination of Cammarota and Minakawa does not explicitly teach wherein a plurality of pieces of related information including the first related information is received from the first server in response to the sending request being send to the first server, the plurality of pieces of related information being related to a plurality of public keys of a plurality of communication devices; wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: in a case where the plurality of pieces of related information is received from the first server, send to a second communication device different from the first communication device among the plurality of communication devices a second authentication request in which a second public key of the second communication device is used via the wireless interface, the second public key being related to second related information different from the first related information among the plurality of pieces of related information.
	In the same field of endeavor, ATSUSHI teaches
	wherein a plurality of pieces of related information including the first related information is received from the first server in response to the sending request being send to the first server, the plurality of pieces of related information being related to a plurality of public keys of a plurality of communication devices (Para [0038] Here, information necessary for setting the communication parameter is, for example, encryption information used for encryption when communication parameters are communicated and identification information of the device. The encrypted information used for encryption in communicating communication parameters may be a public key or a certificate. Note that, for example, a method of encrypting a communication parameter using a public key aft the time of sharing of communication parameters may be performed using a method described in Japanese Patent Laid-Open No. 2013 17237. The identification information of the device may be a MAC address or a UUID that uniquely identifies the device [i.e. related information]. Further, information necessary for setting communication parameters may be an identifier Indicating sharing processing of communication parameters. In addition, identification information such as a one time password method using a QR code ray be included), and
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: in a case where the plurality of pieces of related information is received from the first server, send to a second communication device different from the first communication device among the plurality of communication devices a second authentication request in which a second public key of the second communication device is used via the wireless interface, the second public key being related to second related information different from the first related information among the plurality of pieces of related information (Para [0058] Or the other hand, if it is determined in step 5 605 that a desired probe request [i.e. second authentication request] has been received, a probe response including information for causing the communication apparatus that has transmitted the probe request to recognize that the communication parameter has been changed is transmitted (S G06). Then, the sharing processing of the communication parameter is performed with the communication apparatus of the transmission source of the probe request without acquiring the public key again (S 607)); and
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota and Minakawa to incorporate the teachings of ATSUSHI such that the medium of the combination of Cammarota and Minakawa includes wherein a plurality of pieces of related information including the first related information is received from the first server in response to the sending request being send to the first server, the plurality of pieces of related information being related to a plurality of public keys of a plurality of communication devices; wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: in a case where the plurality of pieces of related information is received from the first server, send to a second communication device different from the first communication device among the plurality of communication devices a second authentication request in which a second public key of the second communication device is used via the wireless interface, the second public key being related to second related information different from the first related information among the plurality of pieces of related information. One would have been motivated to make such combination so that information used for encryption in communicating communication parameters may be a public key, and the identification information of the device may be a MAC address or a UUID that uniquely identifies the device (ATSUSHI, Para [0038]).
	Regarding Claim 11, the combination of Cammarota, Minakawa, and ATSUSHI teaches all the limitations of claim 1 and claim 10 above,
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: send a first registration request to the first communication device via the wireless interface after the first connection information has been sent to the first communication device, the first registration request being a signal for requesting the first communication device to execute a first registration process, and the first registration process being a process in which the first communication device sends to a second server first device information related to the first communication device via the external device by using the first wireless connection so as to register the first device information in the second server (Minakawa, Para [0037] “For example, the key management server 245 generates and transmits a chip serial number request 265 to a manufacturer registry server 250 that includes the device serial number of client STA 215-b. The manufacturer registry server 250 [i.e. second server] maintains a database including database records indicating which device serial number corresponds to which chip serial number. The manufacturer registry server 250 receives the chip serial number request 265, retrieves the device serial number, and identifies the chip serial number that uniquely corresponds to the device serial number. The manufacturer registry server 250 generates and transmits, to the key management server 245, a chip serial number response 270 that includes the chip serial number corresponding to the device serial number of client STA 215-b”); and
	send a second registration request to the second communication device via the wireless interface after the second connection information has been sent to the second communication device, the second registration request being a signal for requesting the second communication device to execute a second registration process, and the second registration process being a process in which the second communication device sends to the second server second device information related to the second communication device via the external device by using the second wireless connection so as to register the second device information in the second server (Minakawa, Para [0109] “When obtaining the registration request from the printer 110, the print intermediation server 150 creates printer ID for identifying the printer 110 by using the proxy ID of the printer 110 included in the registration request. Next, the print intermediation server 150 associates the printer ID with the actual print condition information included in the registration request, and stores them”).
	The motivation/rationale to combine the references is similar to claim 10 above.
	Regarding Claim 21, the combination of Cammarota and Minakawa teaches all the limitations of claim 20 above,
	The non-transitory computer-readable recording medium as in claim 20, wherein the first related information is the first public key (Cammarota, Para [0010] In some implementations of the method, apparatuses, and non-transitory computer-readable medium described above, the identity key can be a public key that corresponds to a private key of the client device),
	the sending request includes identification information for identifying the first communication device (Cammarota, Para [0036] The key management server 245 retrieves the identity key of client STA 215-b using the device serial number and the chip serial number. In an example, the key management server 245 stores a database that contains database records uniquely linking a device serial number to a chip serial number and an identity key. The key management server 245 looks up the identity key corresponding to the received device serial number), and
	wherein the generated first public key is sent to the terminal device in response to the sending request being received from the terminal device (Cammarota, Para [0038] The key management server 245 receives the chip serial number response 270 and extracts the chip serial number, and queries its database to retrieve the identity key corresponding to the received chip serial number. The key management server 245 returns the identity key to the online sales platform 240. For example, the identity key may be a public key of a public/private key pair and the key management server 245 may send the public key, but not the private key, to the online sales platform 240).
	The combination of Cammarota and Minakawa does not explicitly teach the server further comprises a memory configured to store the identification information of the first communication device and a MAC address of the communication device in association with each other before the sending request is received from the terminal device, wherein the computer-readable instructions, when executed by the computer of the server, further cause the server to: generate the first public key from the MAC address stored in association with the identification information included in the sending request in response to the sending request being received from the terminal device.
	In the same field of endeavor, ATSUSHI teaches
	the server further comprises a memory configured to store the identification information of the first communication device and a MAC address of the communication device in association with each other before the sending request is received from the terminal device, wherein the computer-readable instructions, when executed by the computer of the server, further cause the server to: generate the first public key from the MAC address stored in association with the identification information included in the sending request in response to the sending request being received from the terminal device (Para [0038] Here, information necessary for setting the communication parameter is, for example, encryption information used for encryption when communication parameters are communicated and identification information of the device. The encrypted information used for encryption in communicating communication parameters may be a public key or a certificate. Note that, for example, a method of encrypting a communication parameter using a public key aft the time of sharing of communication parameters may be performed using a method described in Japanese Patent Laid-Open No. 2013 17237. The identification information of the device may be a MAC address or a UUID that uniquely identifies the device [i.e. related information]. Further, information necessary for setting communication parameters may be an identifier Indicating sharing processing of communication parameters. In addition, identification information such as a one time password method using a QR code ray be included),
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota and Minakawa to incorporate the teachings of ATSUSHI such that the medium of the combination of Cammarota and Minakawa includes the server further comprises a memory configured to store the identification information of the first communication device and a MAC address of the communication device in association with each other before the sending request is received from the terminal device, wherein the computer-readable instructions, when executed by the computer of the server, further cause the server to: generate the first public key from the MAC address stored in association with the identification information included in the sending request in response to the sending request being received from the terminal device. One would have been motivated to make such combination so that information used for encryption in communicating communication parameters may be a public key, and the identification information of the device may be a MAC address or a UUID that uniquely identifies the device (ATSUSHI, Para [0038]).
	Regarding Claim 22, the combination of Cammarota and Minakawa teaches all the limitations of claim 20 above,
	wherein in response to the sending request being received from the terminal device, a plurality of pieces of related information including the first related information is sent to the terminal device (Minakawa, Para [0045] “Next, the control unit 205 transmits an authentication request to the access point 103, using the transceiver unit 202 and the wireless communication control unit 201 (S304). This authentication request is a DPP Authentication Request frame defined in the DPP standards, for example. This authentication request includes authentication information that is used for authentication, identification information of the portable device 101, role information, a random number, and a public key for shared key generation”),
	the plurality of pieces of related information being related to a plurality of public keys of a plurality of communication devices, the plurality of pieces of related information further includes second related information related to a second public key of a second communication device different from the first communication device among the plurality of communication devices (Cammarota, Para [0038] The key management server 245 receives the chip serial number response 270 and extracts the chip serial number, and queries its database to retrieve the identity key corresponding to the received chip serial number. The key management server 245 returns the identity key to the online sales platform 240. For example, the identity key may be a public key of a public/private key pair and the key management server 245 may send the public key, but not the private key, to the online sales platform 240), and
	the second related information is used by the terminal device to send to the second communication device a second authentication request in which the second public key related to the second related information is used (ATSUSHI, Para [0058] Or the other hand, if it is determined in step 5 605 that a desired probe request [i.e. second authentication request] has been received, a probe response including information for causing the communication apparatus that has transmitted the probe request to recognize that the communication parameter has been changed is transmitted (S G06). Then, the sharing processing of the communication parameter is performed with the communication apparatus of the transmission source of the probe request without acquiring the public key again (S 607)).
	The motivation/rationale to combine the references is similar to claim 21 above.
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cammarota et al. (US 20180048632), hereinafter Cammarota in view of Minakawa (US 20200154276), hereinafter Minakawa in view of Miyake et al. (US 20150036170), hereinafter Miyake.
	Regarding Claim 7, the combination of Cammarota and Minakawa teaches all the limitations of claim 1 and claim 6 above,
	The combination of Cammarota and Minakawa does not explicitly teach wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive a registration code to be used for registration of the first device information from the second server, wherein the first registration request including the registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the registration code has been received from the second server, and the first registration process includes the first communication device sending to the second server the first device information and the registration code included in the first registration request.
	In the same field of endeavor, Miyake teaches
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive a registration code to be used for registration of the first device information from the second server (Para [0180] In each of the above embodiments, "authentication information" includes printer ID and a token (i.e., the AT 215A) [i.e. registration code]. However, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a printer ID without using a token, "authentication information" may include only the printer ID and not include a token. Further, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a token without using a printer ID, "authentication information" may include only the token and not include a printer ID. Generally speaking, "authentication information" may be any information used to perform authentication in the print intermediation server),
	wherein the first registration request including the registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the registration code has been received from the second server (Para [0048] When obtaining the registration request 200 from the portable terminal 70A, the print intermediation server 100 creates a printer ID "xxx" for identifying a registration target printer by using the proxy ID "aaa" included in the registration request 200. Since the proxy ID "aaa" is the proxy ID of the portable terminal 70A and is not the proxy ID of an actual printer (e.g., the printer 10), the printer ID "xxx" created from the proxy ID "aaa" is not an ID for identifying the actual printer, but can be said to be an ID for identifying a virtual printer), and
	the first registration process includes the first communication device sending to the second server the first device information and the registration code included in the first registration request (Para [0049] The print intermediation server 100 associates the printer ID "xxx" of the virtual printer with the virtual print condition information included in the registration request 200 and stores them. In FIG. 2, boxes on the right of the broken line corresponding to the print intermediation server 100 indicate that each piece of information in the boxes is associated with each other. The same also applies for FIG. 3 and subsequent figures).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota and Minakawa to incorporate the teachings of Miyake such that the medium of the combination of Cammarota and Minakawa includes wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive a registration code to be used for registration of the first device information from the second server, wherein the first registration request including the registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the registration code has been received from the second server, and the first registration process includes the first communication device sending to the second server the first device information and the registration code included in the first registration request. One would have been motivated to make such combination so that a terminal device may send authentication information to a printer, obtain, from a print intermediation server by using the authentication information, M pieces of file identification information for identifying M files in a case where M pieces of file related information and the authentication information are being registered in association in the print intermediation server (Miyake, Para [Abstract]).	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cammarota et al. (US 20180048632), hereinafter Cammarota in view of Minakawa (US 20200154276), hereinafter Minakawa in view of ATSUSHI (JP 2017112430, IDS dated 05/18/2021), hereinafter ATSUSHI in view of Tsuboi (US 20200146101), hereinafter Tsuboi in view of Miyake et al. (US 20150036170) hereinafter Miyake.
	Regarding Claim 12, the combination of Cammarota, Minakawa, and ATSUSHI teaches all the limitations of claim 1, claim 10 and claim 11 above,
	The combination of Cammarota, Minakawa, and ATSUSHI does not explicitly teach wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive from the second server one registration code to be used for both registration of the first device information and registration of the second device information, wherein the first registration request including the one registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the one registration code has been received from the second server. 
	In the same field of endeavor, Tsuboi teaches
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive from the second server one registration code to be used for both registration of the first device information and registration of the second device information (Para [0142] In the present exemplary embodiment, the communication apparatuses 101, 102, and 103 perform the communication parameter sharing processing in compliance with the Wi-Fi DPP standard. However, this is not restrictive, and the communication apparatuses 101, 102, and 103 may perform communication parameter sharing processing compliant with the WPS standard. In such a case, the communication apparatuses 101, 102, and 103 perform personal identification number (PIN) [ i.e. Registration code] based communication parameter sharing processing compliant with the WPS standard. In performing the PIN based communication parameter sharing processing compliant with the WPS standard, the communication apparatuses 101, 102, and 103 perform the communication parameter sharing processing by using a time synchronization PIN, like the time synchronization code used in the communication parameter sharing processing compliant with the Wi-Fi DPP standard),
	wherein the first registration request including the one registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the one registration code has been received from the second server (Para [0144] Initially, a PIN (here, time synchronization PIN) stored in an enrollee is input to the registrar. The PIN is input to the registrar by the user entering the PIN displayed on the display unit of the enrollee into the registrar. Alternatively, the PIN may be input from the enrollee to the registrar by Bluetooth® communication, NFC communication, or wired communication. The registrar may store the same time synchronization PIN as that of the enrollee in advance, and perform the communication parameter sharing processing using that PIN when instructed to start time synchronization processing from the user).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota, Minakawa, and ATSUSHI to incorporate the teachings of Tsuboi such that the medium of the combination of Cammarota, Minakawa, and ATSUSHI includes wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive from the second server one registration code to be used for both registration of the first device information and registration of the second device information, wherein the first registration request including the one registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the one registration code has been received from the second server. One would have been motivated to make such combination so that if first information received by a first communication apparatus from a second communication apparatus corresponds to a first code stored in the first communication apparatus, the first code corresponding to time synchronization processing, a communication parameter for joining a network established by the first communication apparatus is provided to the second communication apparatus (Tsuboi, Para [Abstract]).
	The combination of Cammarota, Minakawa, ATSUSHI, and Tsuboi does not explicitly teach the first registration process includes the first communication device sending to the second server the first device information and the one registration code included in the first registration request, wherein the second registration request including the one registration code is sent to the second communication device after the second connection information has been sent to the second communication device and the one registration code has been received from the second server, and the second registration process includes the second communication device sending to the second server the second device information and the one registration code included in the second registration request.
	In the same field of endeavor, Miyake teaches 
	the first registration process includes the first communication device sending to the second server the first device information and the one registration code included in the first registration request (Para [0180] In each of the above embodiments, "authentication information" includes printer ID and a token (i.e., the AT 215A). However, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a printer ID without using a token, "authentication information" may include only the printer ID and not include a token. Further, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a token without using a printer ID, "authentication information" may include only the token and not include a printer ID. Generally speaking, "authentication information" may be any information used to perform authentication in the print intermediation server),
	wherein the second registration request including the one registration code is sent to the second communication device after the second connection information has been sent to the second communication device and the one registration code has been received from the second server (Para [0048] When obtaining the registration request 200 from the portable terminal 70A, the print intermediation server 100 creates a printer ID "xxx" for identifying a registration target printer by using the proxy ID "aaa" included in the registration request 200. Since the proxy ID "aaa" is the proxy ID of the portable terminal 70A and is not the proxy ID of an actual printer (e.g., the printer 10), the printer ID "xxx" created from the proxy ID "aaa" is not an ID for identifying the actual printer, but can be said to be an ID for identifying a virtual printer), and
	the second registration process includes the second communication device sending to the second server the second device information and the one registration code included in the second registration request (Para [0049] The print intermediation server 100 associates the printer ID "xxx" of the virtual printer with the virtual print condition information included in the registration request 200 and stores them. In FIG. 2, boxes on the right of the broken line corresponding to the print intermediation server 100 indicate that each piece of information in the boxes is associated with each other. The same also applies for FIG. 3 and subsequent figures).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota, Minakawa, ATSUSHI, and Tsuboi to incorporate the teachings of Miyake such that the medium of the combination of Cammarota, Minakawa, ATSUSHI, and Tsuboi includes the first registration process includes the first communication device sending to the second server the first device information and the one registration code included in the first registration request, wherein the second registration request including the one registration code is sent to the second communication device after the second connection information has been sent to the second communication device and the one registration code has been received from the second server, and the second registration process includes the second communication device sending to the second server the second device information and the one registration code included in the second registration request. One would have been motivated to make such combination so that a terminal device may send authentication information to a printer, obtain, from a print intermediation server by using the authentication information, M pieces of file identification information for identifying M files in a case where M pieces of file related information and the authentication information are being registered in association in the print intermediation server (Miyake, Para [Abstract]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cammarota et al. (US 20180048632), hereinafter Cammarota in view of Minakawa (US 20200154276), hereinafter Minakawa in view of ATSUSHI (JP 2017112430, IDS dated 05/18/2021), hereinafter ATSUSHI in view of Miyake et al. (US 20150036170) hereinafter Miyake. 
	 Regarding Claim 13, Cammarota teaches
	A non-transitory computer-readable recording medium storing computer-readable instructions for a terminal device, wherein the terminal device comprises: a wireless interface configured to execute wireless communication; and a computer, wherein the computer-readable instructions, when executed by the computer, cause the terminal device to (Para [0008] “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer readable medium for wireless communication. The non-transitory computer-readable medium may include instructions operable to cause a processor to receive, from a key management device, an identity key of a client device, receive, from the client device, …”.  Para [0028] FIG. 1 illustrates a wireless local area network (WLAN) 100 (also known as a Wi-Fi network) configured in accordance with various aspects of the present disclosure. The WLAN 100 may include an AP 105 and multiple associated STAs 115, which may represent devices such as mobile stations, smartphones, personal digital assistant (PDAs), other handheld devices, netbooks, notebook computers, tablet computers, laptops, display devices (e.g., TVs, computer monitors, etc.), DPP devices, network-enabled light bulbs, printers, etc. The AP 105 and the associated stations 115 may represent a basic service set (BSS) or an extended service set (ESS).):
	receive from a first server a plurality of pieces of related information related to a plurality of public keys of a plurality of communication devices (Para [0038] The key management server 245 receives the chip serial number response 270 and extracts the chip serial number, and queries its database to retrieve the identity key corresponding to the received chip serial number. The key management server 245 returns the identity key to the online sales platform 240. For example, the identity key may be a public key of a public/private key pair and the key management server 245 may send the public key, but not the private key, to the online sales platform 240);
	Cammarota does not explicitly teach in a case where the plurality of pieces of related information is received from the first server, send to a first communication device among the plurality of communication devices a first authentication request in which a first public key of the first communication device is used via the wireless interface, the first public key being related to first related information among the plurality of pieces of related information; in a case where a first authentication response is received from the first communication device via the wireless interface in response to the first authentication request being sent to the first communication device, send first connection information to the first communication device via the wireless interface, the first connection information being for establishing a first wireless connection between the first communication device and an external device.
	In the same field of endeavor, Minakawa teaches
	in a case where the plurality of pieces of related information is received from the first server, send to a first communication device among the plurality of communication devices a first authentication request in which a first public key of the first communication device is used via the wireless interface, the first public key being related to first related information among the plurality of pieces of related information (Para [0045] “Next, the control unit 205 transmits an authentication request to the access point 103, using the transceiver unit 202 and the wireless communication control unit 201 (S304). This authentication request is a DPP Authentication Request frame defined in the DPP standards, for example. This authentication request includes authentication information that is used for authentication, identification information of the portable device 101, role information, a random number, and a public key for shared key generation”);
	in a case where a first authentication response is received from the first communication device via the wireless interface in response to the first authentication request being sent to the first communication device, send first connection information to the first communication device via the wireless interface, the first connection information being for establishing a first wireless connection between the first communication device and an external device (Para [0083] Upon receiving the configurator-specific private-public key pair of the portable device 101 used to set the access point 103, the portable device 102 can provide communication parameters, as a configurator, to the printer 106, which serves as an enrollee. The printer 106 [ i.e. communication device] performs the processing shown in the sequence diagram in FIG. 5, using the communication parameters acquired from the portable device 102, and thus the printer 106 can connect to the wireless network 104 formed by the access point 103 [i.e. external device]);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by Cammarota to incorporate the teachings of Minakawa such that the medium of Cammarota includes in a case where the plurality of pieces of related information is received from the first server, send to a first communication device among the plurality of communication devices a first authentication request in which a first public key of the first communication device is used via the wireless interface, the first public key being related to first related information among the plurality of pieces of related information; in a case where a first authentication response is received from the first communication device via the wireless interface in response to the first authentication request being sent to the first communication device, send first connection information to the first communication device via the wireless interface, the first connection information being for establishing a first wireless connection between the first communication device and an external device. One would have been motivated to make such combination so that in a case where the communication device detects a request to share unique information that is used to provide a communication parameter during the authentication processing, the communication device shares the unique information with the external device after authentication has been successfully completed (Minakawa, Para [Abstract]).
	The combination of Cammarota, and Minakawa does not explicitly teach in a case where the plurality of pieces of related information is received from the first server, send to a second communication device different from the first communication device among the plurality of communication devices a second authentication request in which a second public key of the second communication device is used via the wireless interface, the second public key being related to second related information different from the first related information among the plurality of pieces of related information.
 	In the same field of endeavor, ATSUSHI teaches
	in a case where the plurality of pieces of related information is received from the first server, send to a second communication device different from the first communication device among the plurality of communication devices a second authentication request in which a second public key of the second communication device is used via the wireless interface, the second public key being related to second related information different from the first related information among the plurality of pieces of related information (Para [0058] Or the other hand, if it is determined in step 5 605 that a desired probe request [i.e. second authentication request] has been received, a probe response including information for causing the communication apparatus that has transmitted the probe request to recognize that the communication parameter has been changed is transmitted (S G06). Then, the sharing processing of the communication parameter is performed with the communication apparatus of the transmission source of the probe request without acquiring the public key again (S 607)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota and Minakawa to incorporate the teachings of ATSUSHI such that the medium of the combination of Cammarota and Minakawa includes in a case where the plurality of pieces of related information is received from the first server, send to a second communication device different from the first communication device among the plurality of communication devices a second authentication request in which a second public key of the second communication device is used via the wireless interface, the second public key being related to second related information different from the first related information among the plurality of pieces of related information. One would have been motivated to make such combination so that information used for encryption in communicating communication parameters may be a public key, and the identification information of the device may be a MAC address or a UUID that uniquely identifies the device (ATSUSHI, Para [0038]).
	The combination of Cammarota, Minakawa, and ATSUSHI does not explicitly teach in a case where a second authentication response is received from the second communication device via the wireless interface in response to the second authentication request being sent to the second communication device, send second connection information to the second communication device via the wireless interface, the second connection information being for establishing a second wireless connection between the second communication device and the external device.
	In the same field of endeavor, Miyake teaches
	in a case where a second authentication response is received from the second communication device via the wireless interface in response to the second authentication request being sent to the second communication device, send second connection information to the second communication device via the wireless interface, the second connection information being for establishing a second wireless connection between the second communication device and the external device (Para [0074] “Subsequently, a print process [i.e. establishing connection] for each of the portable terminals [i.e. external device/access point] 70A, 70B to cause the printer 10 [i.e. communication device] to perform a print will be described with reference to FIG. 4”.  Para [0080] When receiving the encrypted data 270A from the portable terminal 70A by using the first time NFC link, the CPU 32 of the printer 10 obtains the actual print condition information from the memory 34. Then, the CPU 32 sends the actual print condition information to the portable terminal 70A by using the first time NFC link. Para [0090] The CPU 82 of the portable terminal 70A sends a print instruction 285A to the printer 10 by using the second time NFC link. The print instruction 285A includes the file information I1 selected by the user, and print setting information PS1 indicating the print setting selected by the user (referred to as "selected print setting" below). Para [0122] “In the present embodiment, as illustrated in FIG. 4, the portable terminal 70A sends the AT 215A and the printer ID "xxx" to the printer 10 by performing the NFC communication so as to send the encrypted data 270A to the printer 10”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Cammarota, Minakawa, and ATSUSHI to incorporate the teachings of Miyake such that the medium of the combination of Cammarota, Minakawa, and ATSUSHI includes in a case where a second authentication response is received from the second communication device via the wireless interface in response to the second authentication request being sent to the second communication device, send second connection information to the second communication device via the wireless interface, the second connection information being for establishing a second wireless connection between the second communication device and the external device. One would have been motivated to make such combination so that a terminal device may send authentication information to a printer, obtain, from a print intermediation server by using the authentication information, M pieces of file identification information for identifying M files in a case where M pieces of file related information and the authentication information are being registered in association in the print intermediation server (Miyake, Para [Abstract]).
	Regarding Claim 14, the combination of Cammarota, Minakawa, ATSUSHI, and Miyake teaches all the limitations of claim 13 above,
	The non-transitory computer-readable recording medium as in claim 13, wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: send a first registration request to the first communication device via the wireless interface after the first connection information has been sent to the first communication device, the first registration request being a signal for requesting the first communication device to execute a first registration process, and the first registration process being a process in which the first communication device sends to a second server first device information related to the first communication device via the external device by using the first wireless connection so as to register the first device information in the second server (Minakawa, Para [0037] “For example, the key management server 245 generates and transmits a chip serial number request 265 to a manufacturer registry server 250 that includes the device serial number of client STA 215-b. The manufacturer registry server 250 [i.e. second server] maintains a database including database records indicating which device serial number corresponds to which chip serial number. The manufacturer registry server 250 receives the chip serial number request 265, retrieves the device serial number, and identifies the chip serial number that uniquely corresponds to the device serial number. The manufacturer registry server 250 generates and transmits, to the key management server 245, a chip serial number response 270 that includes the chip serial number corresponding to the device serial number of client STA 215-b”); and
	send a second registration request to the second communication device via the wireless interface after the second connection information has been sent to the second communication device, the second registration request being a signal for requesting the second communication device to execute a second registration process, and the second registration process being a process in which the second communication device sends to the second server second device information related to the second communication device via the external device by using the second wireless connection so as to register the second device information in the second server (Minakawa, Para [0109] “When obtaining the registration request from the printer 110, the print intermediation server 150 creates printer ID for identifying the printer 110 by using the proxy ID of the printer 110 included in the registration request. Next, the print intermediation server 150 associates the printer ID with the actual print condition information included in the registration request, and stores them”).
	The motivation/rationale to combine the references is similar to claim 13 above.
	Regarding Claim 15, the combination of Cammarota, Minakawa, ATSUSHI, and Miyake teaches all the limitations of claim 13 above,
	wherein the computer-readable instructions, when executed by the computer, further cause the terminal device to: receive from the second server one registration code to be used for both registration of the first device information and registration of the second device information (Miyake, Para [0180] In each of the above embodiments, "authentication information" includes printer ID and a token (i.e., the AT 215A). However, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a printer ID without using a token, "authentication information" may include only the printer ID and not include a token. Further, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a token without using a printer ID, "authentication information" may include only the token and not include a printer ID. Generally speaking, "authentication information" may be any information used to perform authentication in the print intermediation server),
	wherein the first registration request including the one registration code is sent to the first communication device after the first connection information has been sent to the first communication device and the one registration code has been received from the second server (Miyake, Para [0048] When obtaining the registration request 200 from the portable terminal 70A, the print intermediation server 100 creates a printer ID "xxx" for identifying a registration target printer by using the proxy ID "aaa" included in the registration request 200. Since the proxy ID "aaa" is the proxy ID of the portable terminal 70A and is not the proxy ID of an actual printer (e.g., the printer 10), the printer ID "xxx" created from the proxy ID "aaa" is not an ID for identifying the actual printer, but can be said to be an ID for identifying a virtual printer),
	the first registration process includes the first communication device sending to the second server the first device information and the one registration code included in the first registration request, the second registration request including the one registration code is sent to the second communication device after the second connection information has been sent to the second communication device and the one registration code has been received from the second server (Miyake,  Para [0180] In each of the above embodiments, "authentication information" includes printer ID and a token (i.e., the AT 215A). However, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a printer ID without using a token, "authentication information" may include only the printer ID and not include a token. Further, if the configuration of the print intermediation server 100 allows authentication to be performed by using only a token without using a printer ID, "authentication information" may include only the token and not include a printer ID. Generally speaking, "authentication information" may be any information used to perform authentication in the print intermediation server.), and
	the second registration process includes the second communication device sending to the second server the second device information and the one registration code included in the second registration request (Miyake, Para [0049] The print intermediation server 100 associates the printer ID "xxx" of the virtual printer with the virtual print condition information included in the registration request 200 and stores them. In FIG. 2, boxes on the right of the broken line corresponding to the print intermediation server 100 indicate that each piece of information in the boxes is associated with each other. The same also applies for FIG. 3 and subsequent figures).
	The motivation/rationale to combine the references is similar to claim 13 above.
 Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20150036170) hereinafter Miyake in view of Minakawa (US 20200154276), hereinafter Minakawa.
	Regarding Claim 16, Miyake teaches
	A communication device, comprising: a wireless interface configured to execute wireless communication; and a controller, wherein the controller is configured to (Para [0021] The printer 10 [i.e. communication device] is a peripheral apparatus (i.e. peripheral apparatus of a PC or the like) which can perform a printing function. The printer 10 comprises an operation unit 12, a display unit 14, an NFC (abbreviation of Near Field Communication) interface 16, a wireless LAN (abbreviation of Local Area Network) interface 18, a print performing unit 20, and a controller 30. Each of the units 12 to 30 is connected to a bus line (a reference numeral is not illustrated). Hereinafter, the interface will be described as an "I/F"):
	send an authentication response to the terminal device via the wireless interface in response to the authentication request being received from the terminal device (Para [0086] When obtaining the file list request 280A from the portable terminal 70A, the print intermediation server 100 performs authentication of the AT 215A and the printer ID "xxx" included in the file list request 280A. Then, when judging that the AT 215A and the printer ID "xxx" are already registered (i.e., when succeeding in authentication), the print intermediation server 100 supplies a file list 282A to the portable terminal 70A including the file information I1, I2 associated with those pieces of information);
	in a case where the connection information is received from the terminal device, establish the wireless connection between the communication device and the external device via the wireless interface by using the connection information (Para [0074] “Subsequently, a print process [i.e. establishing connection] for each of the portable terminals [i.e. external device/access point] 70A, 70B to cause the printer 10 [i.e. communication device] to perform a print will be described with reference to FIG. 4”.  Para [0080] When receiving the encrypted data 270A from the portable terminal 70A by using the first time NFC link, the CPU 32 of the printer 10 obtains the actual print condition information from the memory 34. Then, the CPU 32 sends the actual print condition information to the portable terminal 70A by using the first time NFC link. Para [0090] The CPU 82 of the portable terminal 70A sends a print instruction 285A to the printer 10 by using the second time NFC link. The print instruction 285A includes the file information I1 selected by the user, and print setting information PS1 indicating the print setting selected by the user (referred to as "selected print setting" below). Para [0122] “In the present embodiment, as illustrated in FIG. 4, the portable terminal 70A sends the AT 215A and the printer ID "xxx" to the printer 10 by performing the NFC communication so as to send the encrypted data 270A to the printer 10”);
	receive a registration request from the terminal device via the wireless interface after the connection information has been received from the terminal device (Miyake, Para [0048] When obtaining the registration request 200 from the portable terminal 70A, the print intermediation server 100 creates a printer ID "xxx" for identifying a registration target printer by using the proxy ID "aaa" included in the registration request 200. Since the proxy ID "aaa" is the proxy ID of the portable terminal 70A and is not the proxy ID of an actual printer (e.g., the printer 10), the printer ID "xxx" created from the proxy ID "aaa" is not an ID for identifying the actual printer, but can be said to be an ID for identifying a virtual printer);
	Miyake does not explicitly teach receive an authentication request in which a public key of the communication device is used via the wireless interface from a terminal device; in a case where the authentication response is sent to the terminal device, receive connection information from the terminal device via the wireless interface, the connection information being for establishing a wireless connection between the communication device and an external device; send to a server device information related to the communication device via the wireless interface and via the external device by using the wireless connection in response to the registration request being received from the terminal device so as to register the device information in the server.
	In the same field of endeavor, Minakawa teaches
	receive an authentication request in which a public key of the communication device is used via the wireless interface from a terminal device (Para [0045] “Next, the control unit 205 transmits an authentication request to the access point 103, using the transceiver unit 202 and the wireless communication control unit 201 (S304). This authentication request is a DPP Authentication Request frame defined in the DPP standards, for example. This authentication request includes authentication information that is used for authentication, identification information of the portable device 101, role information, a random number, and a public key for shared key generation”);
	in a case where the authentication response is sent to the terminal device, receive connection information from the terminal device via the wireless interface, the connection information being for establishing a wireless connection between the communication device and an external device (Para [0083] Upon receiving the configurator-specific private-public key pair of the portable device 101 used to set the access point 103, the portable device 102 can provide communication parameters, as a configurator, to the printer 106, which serves as an enrollee. The printer 106 [ i.e. communication device] performs the processing shown in the sequence diagram in FIG. 5, using the communication parameters acquired from the portable device 102, and thus the printer 106 can connect to the wireless network 104 formed by the access point 103 [i.e. external device]);
	send to a server device information related to the communication device via the wireless interface and via the external device by using the wireless connection in response to the registration request being received from the terminal device so as to register the device information in the server (Para [0037] “For example, the key management server 245 generates and transmits a chip serial number request 265 to a manufacturer registry server 250 that includes the device serial number of client STA 215-b. The manufacturer registry server 250 [i.e. second server] maintains a database including database records indicating which device serial number corresponds to which chip serial number. The manufacturer registry server 250 receives the chip serial number request 265, retrieves the device serial number, and identifies the chip serial number that uniquely corresponds to the device serial number).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by Miyake to incorporate the teachings of Minakawa such that the medium of Miyake includes receive an authentication request in which a public key of the communication device is used via the wireless interface from a terminal device; in a case where the authentication response is sent to the terminal device, receive connection information from the terminal device via the wireless interface, the connection information being for establishing a wireless connection between the communication device and an external device; send to a server device information related to the communication device via the wireless interface and via the external device by using the wireless connection in response to the registration request being received from the terminal device so as to register the device information in the server. One would have been motivated to make such combination so that in a case where the communication device detects a request to share unique information that is used to provide a communication parameter during the authentication processing, the communication device shares the unique information with the external device after authentication has been successfully completed (Minakawa, Para [Abstract]).
	Regarding Claim 19, the combination of Miyake and Minakawa teaches all the limitations of claim 16 above,
	wherein the registration request includes a registration code that has been sent to the terminal device from the server, the registration code being to be used for registration of the device information (Miyake, Para [0048] When obtaining the registration request 200 from the portable terminal 70A, the print intermediation server 100 creates a printer ID "xxx" for identifying a registration target printer by using the proxy ID "aaa" included in the registration request 200. Since the proxy ID "aaa" is the proxy ID of the portable terminal 70A and is not the proxy ID of an actual printer (e.g., the printer 10), the printer ID "xxx" created from the proxy ID "aaa" is not an ID for identifying the actual printer, but can be said to be an ID for identifying a virtual printer.), and
	the device information is registered in the server by sending to the server the device information and the registration code included in the registration request (Miyake, Para [0086] When obtaining the file list request 280A from the portable terminal 70A, the print intermediation server 100 performs authentication of the AT 215A and the printer ID "xxx" included in the file list request 280A. Then, when judging that the AT 215A and the printer ID "xxx" are already registered (i.e., when succeeding in authentication), the print intermediation server 100 supplies a file list 282A to the portable terminal 70A including the file information I1, I2 associated with those pieces of information).
	The motivation/rationale to combine the references is similar to claim 16 above.
 Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20150036170) hereinafter Miyake in view of Minakawa (US 20200154276), hereinafter Minakawa in view of Goto (US 20210195423), hereinafter Goto.
	Regarding Claim 17, the combination of Miyake and Minakawa teaches all the limitations of claim 16 above,
	wherein the controller is further configured to: generate a secret key corresponding to the public key by using identification information for identifying the communication device (Minakawa, Para [0068] “The master key is generated using both the public key for shared key generation of the access point 103, included in the communication parameters, and the private key for shared key generation of the printer 105. Upon sharing the master key, the printer 105 and the access point 103 perform connection processing, using the master key (S508). Thus, the printer 105 can connect to the wireless network 104 formed by the access point 103”); and
	in a case where the authentication request is received from the terminal device, execute authentication of information included in the authentication request by using the generated secret key (Minakawa, Para [0009] “detection unit for detecting a request to share unique information that is used to provide a communication parameter during the authentication processing performed by the authentication unit; and sharing unit for sharing the unique information with the external device after authentication has been successfully completed by the authentication unit upon the request being detected by the detection unit),
	wherein in a case where the authentication is successful, the authentication response is sent to the communication device (Minakawa, Para [0068] Upon receiving the search response, the printer 105 decrypts the communication parameters included in the search response, using the configurator-specific public key acquired from the portable device 101 (S506). Note that the printer 105 discards the search response if the printer 105 cannot decrypt the communication parameters. Upon decrypting the communication parameters, the printer 105 generates a master key that is to be shared with the access point 103 (S507). The master key is generated using both the public key for shared key generation of the access point 103, included in the communication parameters, and the private key for shared key generation of the printer 105. Upon sharing the master key, the printer 105 and the access point 103 perform connection processing, using the master key (S508). Thus, the printer 105 can connect to the wireless network 104 formed by the access point 103).
	The combination of Miyake and Minakawa does not explicitly teach the controller is further configured to: in a case where the authentication is successful, delete the secret key from the communication device.
	In the same field of endeavor, Goto teaches
	the controller is further configured to: in a case where the authentication is successful, delete the secret key from the communication device (Para [0009] After the communication parameters are provided from the configurator to each of the STA and the AP that are enrollees, the STA and the AP to be connected to each other first execute authentication processing between the STA and the AP. Next, a pairwise master key (hereinafter, referred to as “PMK”) is to be defined between the STA and the AP as a pre-shared key on which an encryption key in communication between the STA and the AP is based. Para [0120] Alternatively, information about a wireless LAN connection destination a PMK for which has expired can be deleted from options on the Wi-Fi setting menu 80, or information about an encryption key shared with a wireless LAN connection destination a PMK for which has expired may be deleted to exclude the wireless LAN connection destination from automatic/manual connection targets).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Miyake and Minakawa to incorporate the teachings of Goto such that the medium of the combination of Miyake and Minakawa includes the controller is further configured to: in a case where the authentication is successful, delete the secret key from the communication device. One would have been motivated to make such combination so that the information about an encryption key shared with a wireless LAN connection destination a PMK for which has expired may be deleted (Goto, Para [0120]).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20150036170) hereinafter Miyake in view of Minakawa (US 20200154276), hereinafter Minakawa in view of Goto (US 20210195423), hereinafter Goto in view of ATSUSHI (JP 2017112430, IDS dated 05/18/2021), hereinafter ATSUSHI.
	Regarding Claim 18, the combination of Miyake, Minakawa, and Goto teaches all the limitations of claim 16 and claim 17 above,
	The combination of Miyake, Minakawa, and Goto does not explicitly teach wherein the identification information is a MAC address of the wireless interface.
	In the same field of endeavor, ATSUSHI teaches
	wherein the identification information is a MAC address of the wireless interface (Para [0038] Here, information necessary for setting the communication parameter is, for example, encryption information used for encryption when communication parameters are communicated and identification information of the device. The encrypted information used for encryption in communicating communication parameters may be a public key or a certificate. Note that, for example, a method of encrypting a communication parameter using a public key aft the time of sharing of communication parameters may be performed using a method described in Japanese Patent Laid-Open No. 2013 17237. The identification information of the device may be a MAC address or a UUID that uniquely identifies the device [i.e. identification information]. Further, information necessary for setting communication parameters may be an identifier Indicating sharing processing of communication parameters. In addition, identification information such as a one time password method using a QR code ray be included).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of Miyake, Minakawa, and Goto to incorporate the teachings of ATSUSHI such that the medium of the combination of Miyake, Minakawa, and Goto includes wherein the identification information is a MAC address of the wireless interface. One would have been motivated to make such combination so that information used for encryption in communicating communication parameters may be a public key, and the identification information of the device may be a MAC address or a UUID that uniquely identifies the device (ATSUSHI, Para [0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miyake (US-20160254916), Okumura et al. (US-20150002884), and Miyake (US-20160295057).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436